Citation Nr: 0033807	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-19 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on 
account of being housebound.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to July 
1948 and from October 1948 to October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied a claim of entitlement to 
special monthly pension based on the need for regular aid and 
attendance or on account of being housebound.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's current principal disabilities are 
degenerative joint disease of the lumbosacral spine, spinal 
stenosis in the lower lumbar spine, degenerative joint 
disease of both hips, status post bilateral hip replacements, 
and asbestosis.  Other diagnoses are glaucoma of the left 
eye, superficial varicose veins of the right leg, and status 
post thrombophlebitis, diverticulosis of the colon, moderate 
hemorrhoids, and an enlarged prostate.  

3.  The veteran's uncorrected visual acuity is 20/30 in the 
right eye and 5/70 in the left eye.  He uses a cane in each 
hand to ambulate.  

4.  It is not shown that the veteran is a patient in a 
nursing home, helpless or blind, or so nearly helpless or 
blind as to need the regular aid and attendance of another 
person, nor is it shown that he requires regular aid and 
attendance for his daily functions or for protection from the 
hazards of daily life.  

5.  The veteran does not have a single permanent disability 
rated as 100 percent disabling.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for the regular aid and attendance of another person or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that a rating decision dated in March 1972 
found the veteran to be permanently and totally disabled for 
pension purposes, effective from October 1971, based on 
osteoarthritis of the lumbosacral spine and both hips, which 
was evaluated as 60 percent disabling under Diagnostic Code 
5003.  The veteran's claim for special monthly pension was 
received in October 1998.  

A.  Aid and Attendance

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  The law and regulations provide that 
for pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home because of mental or physical 
incapacity; or (2) helpless or blind, or so nearly helpless 
or blind, as to need the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination and is defined as that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).  

The evidence of record shows that the veteran lives at home 
and that he reported for a VA examination in August 1999 
walking slowly with a cane in each hand.  He reported that he 
traveled by a car driven by a friend and that he was not 
hospitalized or bedridden.  His current symptoms, it was 
reported, were shortness of breath on exertion and difficulty 
ambulating.  He had total hip replacement for severe 
degenerative joint disease in 1989 and 1990.  He said that he 
had occasional dizziness and poor balance affecting his 
ability to walk.  However, it was also reported that he was 
capable of performing self-care.  On examination, the right 
and left upper extremities had no functional restrictions of 
strength and coordination or of the ability for self-feeding, 
fastening clothing, bathing, shaving and toileting.  The 
veteran was able to walk without the assistance of another 
person with the use of a cane in each hand.  His maximum 
distance was up to one block.  He was, said the examiner, 
capable of leaving his home anytime.  The examiner further 
reported that the veteran was alert, coherent, oriented, and 
comprehending.  The cranial nerves were intact, and no motor 
or sensory deficits were shown.  Deep tendon reflexes were 
present.  The examiner stated that the veteran was able to 
travel beyond the premises of his home and could protect 
himself from the hazards of his daily environment.  He was 
also capable of managing his benefit payments "without 
prescription."  

The examiner reported that on a typical day, the veteran 
performed self-care, preparing his meals and driving to the 
store and to church, where he did volunteer work.  He 
reported that a cleaning lady came in to do his housekeeping.  
For the previous two years, he had had shortness of breath on 
exertion without cough, wheezing or hemoptysis.  He had a 
left-sided chest pain.  A chest X-ray and CT scan revealed a 
left pleural effusion and right pleural calcification 
consistent with asbestos exposure.  A pleural tap was done, 
and his chest pain resolved.  He said that he had glaucoma of 
the left eye that was diagnosed 15 years previously.  He 
reported that he used ophthalmic medication in the left eye 
twice a day and that he also used glasses for driving.  On 
examination, his left pupil was bigger than his right, and he 
had uncorrected distant visual acuity of 20/30 in the right 
eye and 5/70 in the left eye.  

The medical examination conducted by a family nurse 
practitioner in October 1998 resulted in findings consistent 
with those noted above.  It was reported that the veteran did 
not require assistance with the activities of daily living 
such as feeding, bathing, dressing, and medication 
administration.  Although a home health aid visited the 
veteran's home twice a week, this was to help with cleaning, 
laundry and other assistance; there was no showing that 
personal assistance was necessary.  He had a wide-based gait 
assisted with crutches and bent over to ambulate.  However, 
the veteran was felt to be functional; signs of advancing age 
such as memory loss and loss of balance were not reported.  
The veteran performed the activities of daily living and 
drove locally, although he had limitations imposed by chronic 
disease processes.  He was required to be in bed only one 
hour each day due to his health condition.  

The evidence clearly demonstrates that the veteran is able to 
perform the activities of daily life with reasonable success.  
The evidence does not show that the veteran is a patient in a 
nursing home or that he is helpless or blind, or so nearly 
helpless or blind, as to need the regular aid and attendance 
of another person.  He is not shown to be bedridden to the 
degree contemplated by the regulation providing for aid and 
attendance.  The Board accordingly concludes that the 
preponderance of the evidence is against the claim of 
entitlement to special monthly pension at the aid and 
attendance rate.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

B.  Housebound

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on the need of regular 
aid and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent under a regular scheduler 
evaluation, without resort to unemployability under 38 C.F.R. 
§ 4.17 (2000), the veteran:  

(1) Has additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems, or 

(2) Is substantially confined as a direct 
result of his or her disabilities to his 
or her dwelling and the immediate 
premises or, if institutionalized, to the 
ward or clinical area, and it is 
reasonably certain that the disability or 
disabilities and resultant confinement 
will continue throughout his or her 
lifetime.  

38 U.S.C.A. §§1502(c), 1521(e); 38 C.F.R. § 3.351(d).  

On VA general medical examination in August 1999, the veteran 
reported a history of umbilical hernia repair in the 1980's, 
but the examination disclosed only healed scars on the 
umbilical region and right lower quadrant.  He also reported 
a history of chronic thrombophlebitis of the right femoral 
vein in 1988.  A barium enema in the 1990's showed 
diverticulosis of the colon.  However, his bowel movements 
were now regular and without bleeding.  He further reported 
intermittent elevated blood pressure readings without 
treatment.  He was 72 and said that he had not smoked in 30 
years.  

On examination at that time, the veteran was described as 
well developed and well nourished.  He was 6 feet tall and 
weighed 215 pounds.  He was right handed.  He exhibited 
abnormal posture and gait and walked slowly with the aid of 
wooden canes in each hand.  Pulmonary function tests 
performed in conjunction with his VA examination in August 
1999 showed a Forced Vital Capacity (FVC) of 61 percent of 
predicted after bronchodilatation and a Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 50 percent of predicted.  These values equate 
to a 60 percent evaluation under Diagnostic Code 6833 for 
asbestosis.  Although the pulmonary function tests do not 
reveal the veteran's maximum exercise capacity, clinical 
examination showed that his chest was symmetrical, equal in 
expansion, resonant, and clear to auscultation.  There was no 
evidence that the veteran required outpatient oxygen therapy.  
On examination, the heart was normal in size on percussion, 
and the rhythm was regular.  S1 and S2 were normal, and no 
thrills or murmurs were heard.  The carotid and radial pulses 
were palpable.  There was no jugular venous distention (JVD), 
and no bruits were appreciated.  Blood pressure was 150/80 in 
the right arm and 150/78 in the left arm.  His pulse rate was 
80.  His rate of respiration was 16.  Neither cor pulmonale 
nor pulmonary hypertension was diagnosed.  See 38 C.F.R. § 
4.97, Diagnostic Code 6833 (2000).  Essential hypertension 
was not diagnosed.  The pulmonary function tests were 
interpreted as showing moderately severe restrictive defect 
with a moderate reduction in carbon monoxide diffusing 
capacity and with no significant response to bronchodilators.  
(The comments to the final rule implementing the change in 
rating criteria for respiratory disorders indicate that 
pulmonary function tests were to be interpreted on the basis 
of the values obtained after bronchodilators were 
administered.  61 Fed. Reg. 46,720, 46,723 (1996)).  The 
clinical examiner interpreted chest X-rays as showing pleural 
calcification along the left lateral hemithorax.  No pleural 
effusions were visualized.  

The diagnoses were degenerative joint disease, status post 
total hip replacement bilaterally; pulmonary calcification 
"as with possible asbestosis," felt to be moderately 
severe, restrictive lung disease; and glaucoma of the left 
eye with uncorrected visual acuity of 5/70.  Other diagnoses 
were superficial varicose veins of the right leg, and status 
post thrombophlebitis, diverticulosis of the colon; moderate 
hemorrhoids; and an enlarged prostate.  

Although the veteran was diagnosed with superficial varicose 
veins of the right leg, and status post thrombophlebitis, the 
examination showed no lymphadenopathy.  The pedal pulses were 
palpable, and there was no peripheral edema or cyanosis.  The 
rating criteria for these disease entities are identical:  
Asymptomatic varicose veins that are palpable or visible 
warrant only a noncompensable evaluation under either 
Diagnostic Code 7120 (for varicose veins) or Diagnostic Code 
7121 (for post-phlebitic syndrome of any etiology).  See 
38 C.F.R. § 4.104 (2000).  

Although diverticulosis of the colon was diagnosed, this was 
done largely on the basis of history.  The abdomen was obese 
and soft but was without masses, hernias, hepatosplenomegaly 
or tenderness.  The veteran's weight had varied only a pound 
in the previous year.  His stool was negative for occult 
blood.  There was no current showing of moderate symptoms 
manifested by frequent episodes of bowel disturbance with 
abdominal distress such as to warrant even a compensable 
evaluation under the rating schedule.  See 38 C.F.R. §§ 4.20, 
4.114, Diagnostic Code 7319 (2000) (irritable colon 
syndrome).  

Findings on the general medical examination show that the 
veteran also had prolapsed, non-thrombosed external 
hemorrhoids on the right and left side, which were described 
by the examiner as moderate in degree.  Under Diagnostic Code 
7336 of the rating schedule, only a noncompensable evaluation 
is warranted.  

Although an enlarged prostate was found, no other symptoms 
were shown.  Under Diagnostic Code 7527, prostatic 
hypertrophy is rated as voiding dysfunction or urinary tract 
infection, whichever is predominant, but each assumes some 
minimal symptomatology.  None of the symptoms required for a 
compensable evaluation are shown under either heading.  See 
38 C.F.R. § 4.115a (2000).  

Thus, in addition to his respiratory disability (address 
above) and orthopedic disabilities (addressed below), the 
veteran has a number of relatively minor afflictions that are 
not, even in combination, ratable at 100 percent disabling.  

On VA orthopedic examination in August 1999, the veteran 
stated that he did not have pain in either hip following his 
hip replacement surgery.  He said that he used straight canes 
on either side to improve his gait.  He also stated that he 
did not have any significant back pain and that he was not 
receiving any current treatment for his back or hip 
conditions.  He had no complaints referable to his bowel or 
bladder.  On examination, the lumbosacral spine showed no 
evidence of spasm or tenderness in the paravertebral muscles.  
The veteran stood "in a 40 degree kyphotic position."  He 
had forward flexion of the lumbar spine to 70 degrees.  When 
attempting to extend backward, the examiner said, "he lacks 
20 degrees of full extension to the neutral position."  
Lateral bending was to 20 degrees, bilaterally.  Rotation was 
to 50 degrees, bilaterally.  All of these movements were 
performed "pain free" with 3/5 muscle strength.  (The 
general medical examiner found that the veteran had 
"moderate" restriction in the range of motion of the lumbar 
spine.)  Deep tendon reflexes were hypoactive in the lower 
extremities but were equal on each side.  The strength of the 
extensor hallucis longus muscles was described as adequate 
and equal on each side.  The veteran was able to straighten 
both knees in the sitting position without difficulty, and 
there were no sensory changes detected in either foot.  Each 
calf measured 15.5 inches.  

The orthopedic examiner further found that there was no 
evidence of tenderness in either hip.  The veteran had 
"forward flexion" of each hip to 20 degrees; extension was 
to 10 degrees in each hip.  Internal rotation was to 20 
degrees in each hip, and external rotation was to 20 degrees 
in each hip.  All of these movements were performed "pain 
free" with 3/5 muscle strength.  (The general medical 
examiner found that there were functional restrictions 
resulting from limitation of motion of both hips, as well as 
a deficit in weight bearing, balance and propulsion.)  The 
final diagnoses were degenerative joint disease of the 
lumbosacral spine; degenerative joint disease of both hips; 
status post bilateral hip replacements; and spinal stenosis 
in the lower lumbar spine.  

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a 
(2000).  

Under the rating schedule, slight limitation of motion of the 
lumbar segment of the spine warrants a 10 percent evaluation; 
a 20 percent evaluation requires moderate limitation of 
motion.  A 40 percent evaluation is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

Under Diagnostic Code 5295, a noncompensable evaluation is 
warranted for lumbosacral strain where there are only slight 
subjective symptoms.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5293, a noncompensable evaluation is 
warranted for intervertebral disc syndrome that is cured by 
surgery.  A 10 percent evaluation requires mild 
intervertebral disc syndrome.  A 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a.  

The degenerative joint disease of the lumbosacral spine and 
spinal stenosis in the lower lumbar spine do not appear to 
result in impairment that is any more severe than the rating 
currently assigned by the RO.  The resulting limitation of 
motion of the lumbar spine appears to be essentially moderate 
in degree, and the movements of his lumbar spine were 
accomplished without pain.  Moreover, the lumbosacral spine 
showed no evidence of spasm or tenderness in the 
paravertebral muscles on orthopedic examination.  However, 
the veteran stood "in a 40 degree kyphotic position," which 
could be construed as a form of ankylosis of the lumbar spine 
at an unfavorable angle under Diagnostic Code 5289 warranting 
a 50 percent evaluation for the lumbosacral spine disability.  
(Ankylosis of the dorsal spine at an unfavorable angle under 
Diagnostic Code 5288 warrants only a 30 percent evaluation.)  

Under Diagnostic Code 5054, prosthetic replacement of the 
head of the femur or of the acetabulum is rated as 100 
percent disabling for one year following the implantation of 
the prosthesis.  Following implantation of the prosthesis 
with painful motion or weakness such as to require the use of 
crutches, a 90 percent evaluation is warranted, as is special 
monthly compensation.  When markedly severe residual 
weakness, pain or limitation of motion following implantation 
of the prosthesis is shown, a 70 percent rating is for 
application.  With moderately severe residuals of weakness, 
pain or limitation of motion, a 50 percent rating is 
warranted.  The minimum rating is 30 percent.  38 C.F.R. § 
4.71a.  

In view of the hip replacements, the hip disabilities must be 
separately evaluated.  The record indicates that the hip 
replacements took place a number of years ago and that the 
current use of canes as an aid to ambulation is not required 
solely as a result of the hip replacements; rather, the 
veteran has significant low back disability that also affects 
his gait.  Indeed, the recent findings on orthopedic 
examination suggest that the bilateral hip disorders result 
principally in moderately severe residuals of weakness and 
limitation of motion such as to warrant no more than a 50 
percent rating, under Diagnostic Code 5054, for pension 
purposes.  The evidence demonstrates that neither hip is 
fused (ankylosed), nor is a flail joint shown.  

Under the circumstances of this case, the Board must conclude 
that entitlement to special monthly pension at the housebound 
rate is not established.  A prerequisite to a determination 
that a claimant is housebound for purposes of entitlement to 
special monthly pension is that he have a single permanent 
disability rated at 100 percent disabling without resort to 
unemployability under 38 C.F.R. § 4.17.  The veteran does not 
meet this threshold requirement.  None of his orthopedic 
disabilities is ratable at 100 percent under the rating 
schedule.  While as indicated above, his most significant 
single disability appears to be his asbestosis, the evidence 
of record supports no more than a 60 percent rating for that 
disability under the applicable diagnostic code.  While the 
Board has considered the nurse practitioner's opinion that 
the veteran is effectively housebound because he cannot leave 
his home except with the aid of two canes for walking, this 
opinion is legally irrelevant, as the threshold requirement 
has not been met.  

As the veteran does not meet the threshold requirement, he is 
without legal entitlement to special monthly pension on the 
basis of being housebound.  Hence, this aspect of his claim 
lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) 
(table).  



ORDER

Special monthly pension based on the need for regular aid and 
attendance or on account of being housebound is denied.  



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 

